DETAILED ACTION
This is a 2nd Non-Final Office Action, applied because the previously applied Hughes references was asserted as not being prior art.

Notice of Pre-AIA  or AIA  Status
 The present application is being examined under the pre-AIA  first to invent provisions.  Claims 7, 27-30, 33-35, and 51 are rejected herein.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 and all claims dependent on it, are is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Claim 7 recites that there is at least 0.05 wt% and less than 10 wt% ethanol in the flavoring system, however, the only support for such amounts of ethanol (i.e. alcohol) is as the amount of residual alcohol in the second step of processing an alcohol-botanical extract, from a single botanical extract (0018-0031, 0027 of the pending Specification), not in the flavoring system as a whole.  
The pending Specification discusses that the ethanol is in the oil phase of the flavoring system, which comprises an herbal/bitonical extract that makes up the antimicrobial activity (0035).  Said flavor systems comprise the herbal-extract (alcohol-botanical extract) (see para. 0003, 0004, 0005, 0007, 0016 and throughout), and said flavor system is made by combining a water phase with an oil phase comprising an herbal extract (0007) to make an emulsion that is the flavoring system.  The flavoring system may also comprise: a flavor oil (0032) and a second flavor component of oils (0033- 0034); additional antimicrobial agent (0037). The flavor systems are manufactured by mixing the first flavor component with the second flavor component until homogenous and then cooled, then the botanical extract is added to the mixture and mixed until homogenous. 
Other examples are shown wherein an oil phase containing the extract (used in amounts of 0.1-10 wt%) is used to make an emulsion that makes up the flavoring system (Example 18), including Table 3 that shows the use of 5 wt% of the extract in the flavoring system. 





Para. [0046] states that the emulsions and nanoemulsions may be formed by adding an oil phase oil soluble extract comprising natural botanical extracts in amounts of 1-30 wt%, with a balance of water. It is not disclosed how much oil and wow much extract are in the oil phase.  There is not support for how much of the water phase and what the specific make up of the oil phase are.  Therefore support is not provided for home much ethanol is in this oil. If the amount of the oil phase in the emulsion was disclosed, one could determine the amount of ethanol using simple mathematics to show its 0.1 to 10 wt% of the extract, wherein the extract comprises less than 25 wt% ethanol. Since it is disclosed that the method of making the flavor system, comprises combining a water phase with an oil phase, wherein the oil phase comprises an herbal extract comprising ethanol, to form an emulsion, support cannot be found for the flavor system itself comprising at least 0.05 wt% to less than 10 wt% ethanol. 


Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: It is noted that the original claims show support for the beverage product comprising a flavoring system comprising about 1 to 80 wt% of herbal extract, however, the original claims are not including in the Specification, therefore there is not proper antecedent basis for the originally claims subject matter.  It is suggested that Applicant amend the Specification to include the originally filed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 7, 27, 29-30, 33 and 51 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunlieda (2006/0159818) in view of Nguyen.
Nguyen: EP0605509B1; published Dec. 20, 1995.

With regard to the prior art, the term/phrase "flavor system" encompasses anything having flavor.

Independent Claim 7

Beverages 
Kunlieda teaches methods of making beverages with flavor enhancers (ti.), including various types of powdered drinks (0055) (beverage products), which provides a method of making beverage products comprising a flavoring system, as claimed.

Kunlieda teaches powdered drinks comprise flavoring (0056), therefore they are a flavoring system.


Flavor systems
Kunlieda teaches the use of ingredients that enhance the flavor of beverages (0022), including multiple types of flavors (0035) and mixtures thereof (0049), which also constitute flavor systems.

Kunlieda teaches the use of a flavor enhancers comprising multiple flavoring (0039+) is used in an amount of from 0.000001 to 1 wt% (0057), which encompasses the claim of about 0.05 to 80 wt% of a flavor system.

1st flavoring component
Kunlieda teaches the flavor enhancer comprises three type of components A-C (0036), wherein component (C) includes peppermint and spearmint extracts (0049), and clove and cinnamon (0040, 0044-0045); in the form of essential oils (0044-0045).
Since the flavor enhancer comprising components (C) (0039) is taught to be used in amounts of from 0.000001 to 1 wt% (0057), and the teaching does not limit the amount of the first flavoring/s discussed above, the teaching encompasses the claimed amount of about 25 to 60 wt% of the 1st flavoring in the flavor system (i.e. flavor enhancer) which is converted to and encompasses about 0.0125 to 48 wt% in the composition as a whole.




	2nd flavor component
Kunlieda teaches the flavor enhancer comprises component (C) (0036), including: menthol (0049).  
Since the flavor enhancer comprising components (C) (0039) is taught to be used in amounts of from 0.000001 to 1 wt% (0057), and the teaching does not limit the amount of the first flavoring/s discussed above, the teaching encompasses the claimed amount of about 15 to 50 wt% of the 2nd flavoring in the flavor system (i.e. flavor enhancer) which is converted to and encompasses about 0.0025 to 40 wt% in the composition as a whole.

Herbal extract
Kunlieda teaches the flavor enhancer comprises component (C) (0036), including the use of thymol, cinnamic aldehyde, eugenol and carvacrol (i.e. herbal extracts) (0049), which encompasses the claim of at least one of them.
Since the flavor enhancer comprising components (C) (0039) is taught to be used in amounts of from 0.000001 to 1 wt% (0057), and the teaching does not limit the amount of the first flavoring/s discussed above, the teaching encompasses the claimed amount of about 1 to 30 wt% in the flavoring system (i.e. flavor enhancer) which is converted to and encompasses about 0.0005 to 24 wt% in the composition as a whole.




Kunlieda teaches that flavor enhancers including herbal extracts are made by a variety of known methods (0029, 0034), including dissolving them with organic solvents such as ethanol (0031).  

Kunlieda does not discuss the amount of ethanol in the herbal extract. 
Nguyen teaches methods of making herbal extracts for flavoring systems for food, including oils, and further provides said extracts comprise less than 40 wt% ethanol (ab. and Ex. 1-2), which encompasses the claim of at least 0.05% wt and less than 10% wt ethanol in the herbal extract.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making herbal extracts, as the modified teaching above, to include the use of at least 0.05% wt and less than 10% wt ethanol, as claimed, because Nguyen illustrates that the art finds encompassing amounts to be suitable for similar intended uses, including methods of making herbal extracts (see MPEP 2144.07) which further imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.






Functionality
It would be reasonable to expect that similar compositions, comprising similar ingredients in similar amount, would function similarly, including: wherein the flavor system has a minimum inhibitory concentration of less than about 3 vol% for at least one microbe selected from the group consisting of Porphyromonas gingivalis, Actinomyces viscosus, Actinomyces naeslundii, Streptococcus mutans, Zygosaccharomyces Bailii, Saccharomyces cerevisiae, Brettanomyces bruxellensis, Alicyclobacillus acidoterrestris, and Fusobacterium nucleatum. 

Intended Use
Kunlieda teaches wherein the beverage product is a soft drink, carbonated soft drink, coffee, tea, or juice (0055).  Further, it would be reasonable to expect that similar compositions would have similar intended uses.

Dependent claims
As for claim 27, Kunlieda teaches the flavor system comprises an emulsion, comprising: at least one emulsifier, including lecithin and Quillaja saponin and combinations thereof (0034).

As for claim 29, Kunlieda teaches the flavor system comprises herbal extracts, from: ginger (0020), cumin, thyme, bay leaf, clove fennel, parsley, mustard, onion, cinnamon and allspice (0040, 0042+).

As for claim 30, Kunlieda teaches the flavor enhancer comprises component (C) (0036), including the use of: thymol, cinnamic aldehyde, eugenol and carvacrol (i.e. herbal extracts) (0049, 0042+), which encompasses the use of at least one of: thymol, cinnamic aldehyde, eugenol and carvacrol, and combinations thereof. 
Kunlieda teaches the flavor enhancer comprising components (C) (0039) is taught to be used in amounts of from 0.000001 to 1 wt% (0057), and the teaching does not limit the amount of component (C), which therefore encompasses the claimed amounts of:
about 0.01 to 80 wt% eugenol, 
about 0.1 to about 80 wt% carvacrol, 
about 0.01 to about 80 wt% cinnamic aldehyde, or 
a combination thereof; in the flavoring system (i.e. flavor enhancer).

As for claim 33, Kunlieda teaches the use of essential oils (flavor oils) as beverage flavors (0049) and further shows examples of essences of citrus oils, fruit and cinnamon (0062).

As for claim 51, Kunlieda teaches that the flavor system comprises quillaja saponin), an emulsifier (0032, 0034). The examiner takes official notice that saponin also functions as a surfactant.


Claim 28 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunlieda (2006/0159818) in view of Nguyen, as applied to claims 7, 27, 29-30, 33 and 51 above, further in view of Oleszek and Sigma.
Oleszek: Saponins in Food, Feedstuffs and Medicinal Plants; Proceedings of the phytochemical society of Europe; copyright 2000 by Springer-Science.

Sigma: Saponin from Quillaja Bark; Product Information Sheet, printed March 04, 2021.

As for claim 28, Kunlieda  teaches that the flavor system comprises a water soluble emulsion (e.g. quillaja saponin) (0032, 0034), however, does not discuss the HLB of the emulsifiers used.
Oleszek also teaches about using quillaja saponin as an emulsifier, and further provides it has an HLB value of about 15 (top of page 273, starting about line 6), which encompasses the claim of an emulsifier with an HLB of about 7-18.  
Sigma provides evidence that quillaja saponin is water soluble (see Solubility section).
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of using a quillaja saponin emulsifier, as the modified teaching above, to include that it is water soluble and has an HLB of about 7-18, as claimed, because the combination of Oleszek and Sigma illustrate that the art finds such properties of quillaja saponin as being suitable for similar intended uses, including methods of using a quillaja saponin emulsifier (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Claim 34 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunlieda (2006/0159818) in view of Nguyen, as applied to claims 7, 27, 29-30, 33 and 51 above, further in view of Franklin (20030228402).
As for claim 34, Kunlieda teaches the use of terpenes, such as thymol, eugenol, carvacrol, however, does not discuss their antimicrobial effect.
Franklin also teaches methods of making beverage products (0003) comprising extracts/essential oils (0098), including terpenes, such as thymol, eugenol, carvacrol and a combination thereof (0092), and further teaches that they are used in an effective amount of as preservatives (0095), anti-infective (0095) and antimicrobial (0106). Therefore, Franklin shows that the terpenes used by Kuniela, thymol, eugenol, and carvacrol, provide at least one antimicrobial agent, as claimed.
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making beverages using of terpenes, such as thymol, eugenol, carvacrol, as the modified teaching above, to include that they provide an one antimicrobial effect, as claimed, because Franklin illustrates that the art finds terpenes, such as thymol, eugenol, carvacrol as being suitable for similar intended uses, including methods of making beverages using of terpenes, such as thymol, eugenol, carvacrol (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.


Claim 35 is are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kunlieda (2006/0159818) in view of Nguyen, as applied to claims 7, 27, 29-30, 33 and 51 above, further in view of VanBokkelen (2007/0160738).
As for claim 35, Kunlieda does not discuss the size of the emulsion.
VanBokkelen also teaches methods of making emulsions for beverages comprising flavoring oils (0004) that include terpenes (0052); and further provides that the beverage emulsion has an average particle size of 1 micrometer or less (ref. clm. 4), which encompasses the claim of a micro or nano emulsion. 
It would have been obvious to one of skill in the art, at the time of filing/the invention to modify methods of making emulsions for beverages comprising flavoring oils that include terpenes, as the modified teaching above, to include that the beverage emulsion is a microemulsion or nanoemulsion, as claimed, because VanBokkelen illustrates that the art finds microemulsions or nanoemulsions as being suitable for similar intended uses, including methods of making emulsions for beverages comprising flavoring oils that include terpenes (see MPEP 2144.07), further the teaching also imparts reasoning for obviousness in that since it was known for such a thing to have been done, one of skill in the art would have had a reasonable expectation of success.

Response to Arguments
It is asserted, that Claims 7, 27-30, 33-35, and 51 are pending and under active consideration. Without prejudice or disclaimer, claims 7 and 34 are amended. Support for the amendments can be found throughout the specification and claims as originally 
Upon entry of this amendment, claims 7, 27-30, 33-35, and 51 will be pending and under active consideration 
Applicant’s timely response is appreciated.
 
It is asserted, that the Examiner alleges that there is no support for a flavor system comprising "at least 0.05% wt and less than 10% wt ethanol." Office action at page 2. Applicant respectfully submits that the herbal extract comprises at least 0.05% wt and less than 10% wt ethanol, not the flavoring system. Support can be found in paragraph [0027]. The Examiner contends that "para. 0027 of the pending Specification is toward a middle/2nd step of a botanical extract method, it is not toward the finished extract, however, an intermediate product thereof, therefore this argument is not persuasive." However, paragraph [0027] and FIG. 3 indicate that this step is performed to remove alcohol whereas the final step of the herbal extraction process does not show removal of ethanol (see FIG. 4). In addition, Tables 1 and 7 show that the final herbal extract may contain about 5% wt ethanol. 
In response, it is agreed that para. 0027 supports that an alcohol-botanical extract made through a low vacuum distillation process to reduce the alcohol content to a residual level of less than about 25%, of a residual alcohol (ethanol), however, claim 7 recites a flavor system comprising at least 0.05 wt% to less than 10 wt% ethanol. 
The pending Specification discusses that the flavor systems comprise the herbal-extract (alcohol-botanical extract) (see para. 0003, 0004, 0005, 0007, 0016 and 
Para. [0046] states that the emulsions and nanoemulsions may be formed by adding an oil phase oil soluble extract comprising natural botanical extracts in amounts of 1-30 wt%, with a balance of water. It is not disclosed how much oil and wow much 
If the amount of the oil phase in the emulsion was disclosed, one could determine the amount of ethanol using simple mathematics to show its 0.1 to 10 wt% of the extract, wherein the extract comprises less than 25 wt% ethanol.
Since it is disclosed that the method of making the flavor system, comprises combining a water phase with an oil phase, wherein the oil phase comprises an herbal extract comprising ethanol, to form an emulsion, support cannot be found for the flavor system itself comprising at least 0.05 wt% to less than 10 wt% ethanol. It is further noted that the originally claimed amount of the extract in the flavor system has no antecedent basis in the Specification.

It is asserted, that the Examiner alleges that claim 7 is unclear because "crystals" does not further limit "menthol" in the claim. Office action at pages 3-4. The Examiner also alleges that claim 34 lacks antecedent basis for "additional antimicrobial agent." Solely in order to advance prosecution, claim 7 is amended to remove the term "crystals" and claim 34 is amended to remove the term "additional." 
In response, Applicant’s timely response is appreciated, and said Rejection is not re-issued herein.

It is asserted, that Applicant respectfully submits that Hughes does not constitute prior art to the present application. Hughes was published after the effective filing date of the present application, and its inventors include the same two inventors as the two 
Additionally, Hughes and the present application were commonly owned, or subject to an obligation of common assignment, at the time the invention was made. MPEP § 2139.02 states that "references that are only prior art under pre-AIA  35 U.S.C. 102(e), (f), or (g) and applied in a rejection under pre-AIA  35 U.S.C. 103(a) are subject to being disqualified under pre-AIA  35 U.S.C. 103(c) if the reference and the application were commonly owned, or subject to an obligation of common assignment, at the time the invention was made." Accordingly, Hughes is not available as prior art pursuant to 35 U.S.C. Section 103(c). In view of the foregoing, reconsideration and withdrawal of the rejections under 35 U.S.C. § 103 are respectfully requested. 
In response, please see the modified 2nf Non-Final rejection above, wherein the Hughes reference is no longer applied.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA ANN GEORGE whose telephone number is (571)272-5955.  The examiner can normally be reached on T-TH 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on (571)272-0903.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Patricia George
Primary Examiner
Art Unit 1793



/PATRICIA A GEORGE/Primary Examiner, Art Unit 1793